OliveR, Chief Judge:
This appeal for reappraisement relates to certain ophthalmic lenses exported from England and entered at the port of JSTew York.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the present merchandise is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended, and that such statutory value therefor is the invoice unit prices, less 10 per centum discount, plus f.o.b. charges, plus packing, and I so hold.
Judgment will be rendered accordingly.